IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

BOBBIE D. DRESSEL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2116

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 22, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Bobbie D. Dressel, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying second motion for

postconviction relief rendered February 3, 2014, in Baker County Circuit Court case

number 02-2006-CF-000412-A, is granted. Upon issuance of mandate, a copy of this

opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of

appeal.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.